Case 21-10883-CTG Doc1 Filed 05/31/21 Page 1 of 55

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

 

Case number (if known) Chapter 11

 

(1 Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

4. Debtor's name Avadim Health, Inc.

 

2. All other names debtor
used inthe last 8 years © FKA Avadim Technologies, Inc.

Include any assumed FKA Avadim LLC
names, trade names and DBA Theraworx
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX
Number (EIN)

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

81 Thompson Street
Asheville, NC 28803

 

 

 

Number, Street, City, State & ZIP Code “P.O. Box, Number, Street, City, State & ZIP Code
Buncombe Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

 

5. Debtor's website (URL) |= www.avadimhealth.com

 

 

 

6. Type of debtor EH Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

(J Partnership (excluding LLP)
OO Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy . page 1
Case 21-10883-CTG Doci1 Filed 05/31/21 Page 2 of 55

Case number (if known)

 

 

Debtor Avadim Health, Inc.
Name
7. Describe debtor's business A. Check one:

[1 Health Care Business (as defined in 11 U.S.C. § 101(27A))
LO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C1] Railroad (as defined in 11 U.S.C. § 101(44))

(1 Stockbroker (as defined in 11 U.S.C. § 101(53A))

[] Commodity Broker (as defined in 11 U.S.C. § 101(6))
Clearing Bank (as defined in 11 U.S.C. § 781(3))

Mi None of the above

B. Check all that apply

C Tax-exempt entity. (as described in 26 U.S.C. §501)

C1 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
C1 Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Avww.uscourts.gov/four-digit-national-association-naics-codes.

 

 

 

 

 

 

3399
8. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? C1 Chapter 7
[1] Chapter 9
A debtor who is a “small M@ Chapter 11. Check all that apply:
: s k
sins or must check (1 The debtor is a smail business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
defined in § 1182(1) who noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
elects to proceed under $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
subchapter V of chapter 11 operations, cash-flow statement, and federal income tax return or if any of these documents do not
(whether or not the debtor is a exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
“small business debtor”) must (1 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
check the second sub-box. debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
C1 Apian is being filed with this petition.
[C1 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).
[{] The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.
[C] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
OU Chapter 12
9. Were prior bankruptcy BINo
cases filed by or against ‘
the debtor within the last8 L Yes.
years?
If more than 2 cases, attach a
separate list. District When Case number
District - When _ _________- Case number
10. Are any bankruptcy cases No
pending or being filed by a
business partner or an Byes.
affiliate of the debtor?
List all cases. If more than 1, . aye
attach a separate list Debtor See Rider 1 Relationship Affiliate
District Delaware When Case number, if known
Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 21-10883-CTG Doci1 Filed 05/31/21 Page 3 of 55

Debtor Avadim Health, Inc. Case number (if known) _

 

Name

11. Why is the case filed in Check all that apply:

this district?
a Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a longer part of such 180 days than in any other district.

1 Abankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doesthedebtorownor [yo
have possession of any
real property or personal [1] Yes.
property that needs
immediate attention?

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)
[J It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

(3 It needs to be physically secured or protected from the weather.

[1 tt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

CQ] Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?
LJ No

OlyYes. Insurance agency

 

Contact name

 

Phone

 

 

P| Statistical and administrative information

13. Debtor's estimation of Check one:

available funds
Funds will be available for distribution to unsecured creditors.

( After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14. Estimated number of C1 1-49 LJ 1,000-5,000 LF] 25,001-50,000
creditors [1 50-99 0 5001-10,000 C1 50,001-100,000
C1 100-199 [7] 10,001-25,000 C1 More than100,000
Mi 200-999
15. Estimated Assets C1 $0 - $50,000 [1 $1,000,001 - $10 million C1 $500,000,001 - $1 billion

(CJ $50,001 - $100,000
1 $100,001 - $500,000
X $500,001 - $1 million

HI $10,000,001 - $50 million
[1] $50,000,001 - $100 million
1] $100,000,001 - $500 million

 

16.

Estimated liabilities

CJ $0 - $50,000

[1 $50,001 - $100,000
CJ $100,001 - $500,000
1 $500,001 - $1 million

[1 $1,000,001 - $10 million

C1 $10,000,001 - $50 million
C1] $50,000,001 - $100 million
HI $100,000,001 - $500 million

 

Official Form 201

Voluntary Petition for Non-individuals Filing for Bankruptcy

C1] $1,000,000,001 - $10 billion
(J $10,000,000,001 - $50 billion
LO More than $50 billion

[] $500,000,001 - $1 billion

£1 $1,000,000,001 - $10 billion
LJ $10,000,000,001 - $50 billion
C1 More than $50 billion

page 3
Debtor
Name

Avadim Health, Inc.

Case 21-10883-CTG Doci1 Filed 05/31/21 Page 4 of 55

fone Request for Relief, Declaration, and Signatures

Case number (if known)

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or

imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized
representative of debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on May 31, 2021

MM /DD/YYYY

is! Keith Daniels

 

Signature of authorized representative of debtor

Tite Chief Restructuring Officer

 

Keith Daniels

 

Printed name

 

18. Signature of attorney

Official Form 201

X isi Laura Davis Jones

 

Signature of attorney for debtor

Laura Davis Jones

Date May 31, 2021

 

MM/DDIYYYY

 

Printed name

Pachulski Stang Ziehl & Jones LLP

 

Firm name

919 North Market Street
17th Floor
Wilmington, DE 19801

 

Number, Street, City, State & ZIP Code

Email address

 

2436 DE

 

 

Bar number and State

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 4
| Case 21-10883-CTG Doci1 Filed 05/31/21 Page 5 of 55

Rider 1 to Voluntary Petition

On the date hereof, each of the affiliated entities listed below, including the debtor in this chapter
11 case (collectively, the “Debtors’), filed a petition in this Court for relief under chapter 11 of
title 11 of the United States Code.

Avadim Health, Inc.

Avadim Health IP, Inc.

Bionome Properties Corp.

Quality Assurance Associates, Inc.

Relion Manufacturing, Inc.

DOCS_LA:337767.1 05792/002
Case 21-10883-CTG Doci1 Filed 05/31/21 Page 6 of 55

RESOLUTIONS OF THE BOARD OF AVADIM HEALTH, INC.

WHEREAS, the Board of Directors (the “Board”) of AVADIM HEALTH, INC. (the
“Company”), a Delaware corporation, acting pursuant to the laws of the State of Delaware, has
considered the financial and operational aspects of the Company’s business,

WHEREAS, the Board has reviewed the historical performance of the Company,
the market for the Company’s products and services, and the current and long-term liabilities of
the Company;

WHEREAS, the Board has, over the last several months, reviewed the materials
presented by the management of and the advisors to the Company regarding the possible need to
restructure the Company, and has analyzed each of the strategic alternatives available to it, and
the impact of the foregoing on the Company's business and its stakeholders;

NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it is
desirable and in the best interests of the Company, its creditors, employees, stockholders and
other interested parties that a petition be filed by the Company seeking relief under the
provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);

RESOLVED, that the officers of the Company (each, an “Authorized Officer”)
be, and each of them hereby is, authorized on behalf of the Company to execute, verify and file
all petitions, schedules, lists, and other papers-or documents, and to take and perform any and all
further actions and steps that any such Authorized Officer deems necessary, desirable and proper
in connection with the Company’s chapter 11 case, with a view to the successful prosecution of
such case;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the law firm of Pachulski Stang Zieh} & Jones LLP
(“PSZ.&J”) as bankruptcy co-counsel to represent and assist the Company in carrying out its
duties under chapter 11 of the Bankruptcy Code, and to take any and all actions to. advance the
Company’s rights in connection therewith, and the Authorized Officers are hereby authorized
and directed to execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the bankruptcy, and to cause to be filed an appropriate application
for authority to retain the services of PSZ&J;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the law firm of Chapman and Cutler LLP
“Chapman”) as bankruptcy co-counsel, and the Authorized Officers are hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the bankruptcy, and to cause to be filed an appropriate application
for authority to retain the services of Chapman;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain the services of Carl Marks Advisors (“CMA”) as
the Company’s restructuring advisor, effective as of the date the petition is filed, and in
connection therewith, the Authorized Officers are hereby authorized and directed to execute
Case 21-10883-CTG Doc 1 Filed 05/31/21 Page 7 of 55

appropriate retention agreements, pay appropriate retainers prior to and immediately upon the
filing of the bankruptcy, and to cause to be filed an appropriate application for authority to retain
the services of CMA;

RESOLVED, that Keith Daniels of CMA has been appointed, effective as of May
5, 2021, to serve as Chief Restructuring Officer of the Company, shall be an Authorized Officer
(as defined in these resolutions), and is hereby authorized to make decisions with respect to all
aspects of the management and operation of the Company’s business including, without
limitation, organization, human resources, marketing, sales, logistics, finance, administration,
oversight, of the prosecution of the Company’s bankruptcy case, including, but not limited to,
bankruptcy-related reporting requirements, filing of Statement of Financial Affairs, Schedule of
Assets and Liabilities, a chapter 11 plan and related disclosure statement, claims management,
managing outside professionals and such other aspects as he may identify, in such manner as he
deems necessary or appropriate in his sole and reasonable discretion consistent with the business
judgment rule, subject only to appropriate governance by the Board, in accordance with the
Company’s certificate of formation, company agreement, applicable laws and applicable
bankruptcy law and order of the Court;

RESOLVED, that the Authorized Officers, on behalf of. the Company, are
authorized, empowered and directed to retain SSG Capital Advisors, LLC (“SSG”) as the
Company’s investment bank, and the Authorized Officers are hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers prior to SSG, and to cause to
be filed an appropriate application for authority to retain the services of SSG;

RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain Omni Agent Solutions (“Omni”) as the
Company’s claims and noticing agent, and the Authorized Officers are hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers prior to Omni,

and to cause to be filed an appropriate application for authority to retain the services of Omni;

RESOLVED, that the Authorized Officers of the Company be, and hereby are,
authorized and directed to employ any other professionals necessary to assist the Company in
carrying out its duties under the Bankruptcy Code; and in connection therewith, the officers of
the Company are hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers prior to or immediately upon the filing of the chapter 11 case and cause
to be filed appropriate applications with the bankruptcy court for authority to retain the services
of any other professionals, as necessary, and on such terms as are deemed necessary, desirable
and proper;

RESOLVED, that in the judgment of the Board it is desirable and in the best
interests of the Company that the Company sell substantially all of its assets and, therefore, the
Company is hereby authorized to enter into an asset purchase agreement (a form of which has
been provided to the Board, together with any changes, revisions, amendments and/or additions
as management of the Company determines appropriate) to effectuate such sale on such terms
that management determines will maximize value, and the Company is further authorized to file
a motion to approve such sale and for any related relief, or to approve a sale to a higher and
Case 21-10883-CTG Doci1 Filed 05/31/21 Page 8 of 55

better bidder, and to close such sale, subject to Bankruptcy Court approval in the Company’s
chapter 11 proceeding;

RESOLVED, that the Authorized Officers of the Company be, and each of them
hereby is, authorized and empowered to obtain post-petition financing according to terms which
may be negotiated by the management of the Company, including under debtor-in-possession
credit facilities (a form of which has been provided to the Board, together with any changes,
revisions, amendments and/or additions as management of the Company determines appropriate)
or the use of cash collateral; and to enter into any guaranties and to pledge and grant liens on its
assets as may be contemplated by or required under the terms of such post-petition financing or
cash collateral agreement; and in connection therewith, the Authorized Officers of the Company
are hereby authorized and directed to execute appropriate loan agreements, cash collateral
agreements and related ancillary documents;

RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions, to execute, deliver, certify, file
and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities or certificates and
to take any and all actions and steps deemed by any such Authorized Officer to be necessary or
desirable to carry out the purpose and intent of each of the foregoing resolutions and to effectuate
a successful chapter, 11 case, including, but not limited to the development, filing and
prosecution to confirmation of a chapter 11 plan and related disclosure statement; and

RESOLVED, that any and all actions heretofore taken by any Authorized Officer
or the directors of the Company in the name and on behalf of the Company in furtherance of the
purpose and intent of any or all of the foregoing resolutions be, and hereby are, ratified,
confirmed, and approved in all respects;

RESOLVED, that in connection with the commencement of the chapter 11 case
by the Company, the Authorized Officers be and hereby are, authorized and empowered on
behalf of, and in the name of, the Company, to negotiate, execute and deliver a cash collateral
arrangement and/or debtor-in-possession loan facility and_ the related guarantees thereto
(including, in connection therewith, such notes, security agreements and other agreements or
instruments as such officers consider appropriate) on the terms and conditions such officer or
officers executing the same may consider necessary, proper or desirable, such determination to
be conclusively evidenced by such execution or the taking of such action, and to consummate the
transactions contemplated by such agreements or instruments on behalf of the Company and any
affiliates.

[Signature Page Follows]

to
Case 21-10883-CTG Doc1

DocuSign Envelope ID: 78856C68-6A1 7-4476-B4CC-141 7FCF156E6

AVADIM HEALTH, INC.

DIRECTORS

DocuSigned by:

Duwey hudrew

77B982423C6A438...
Dewey Andrew

DocuSigned by:
0E3A13C3D608497..
Linda McGoldrick

DocuSigned by:

(artic Pwo

A9B3865B1E07450..

Charles Owen III

DocuSigned by:

hos

1414F377003544C
Steven Panagos

 

Filed 05/31/21 Page 9 of 55

(en Ce "C.
BEE506CCOO4F4E6...

 

Karan Rai
DocuSigned by:
Qa
James Rosati
(ths by:
BCCD2D309RF346CEr

Stephen Woody
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 10 of 55

 
 

 Filkin-this information to identify the case:

 
   
  

Debtor name Avadim Health, Inc.

 
    

United States Bankruptcy Court for the District of Delaware

(State) [[] Check if this is an

Case number (If known): amended filing

 

i

Official Form 204 .
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest
Unsecured Claims and Are Not Insiders (on a Consolidated Basis) 12/15

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

        
    
    

 

  

 

 

 

 

 

 

toe Deduction for
ratally " value oF or Unsecured claim
secured setoft
HE Randy Harod Note $5,290,476.03
915 Windmill Parkway, Tel. 706-228-5165
Evans, GA 30809 Email rush@hesales.com
2. (Cooley LLP Yuve-Claude Pierre Professional $1,293,175.71
101 California St., 5th Tel. 212-479-6721 services
Floor, San Francisco, CA Email
94111-5800 ypierre@cooley.com
3. The Swanson Group Rich Swanson Trade $1,280,837.32
1110 W Lake Cook Rd # Tel. 847-850-7783
372, Buffalo Grove, IL Email rswanson@tsg-
60089 us.net ,
4. Donnelley Financial, LLC Michael Evans Trade $534,918.60
PO Box 842282, Boston, Tel. 813-810-1432
MA 02284-2282 Email
michael.j.evans@dfinsolu
tions.com
5. QSD Inc. Danny Ayoub Trade $450,848.05
1993 Francis-Hughes, Tel. 514-907-8760
Laval, Quebec, Canada Email
H7S 262 _... dannyayoub@me.com . ee
6. GRS,LLC Boris Shimanovsky Trade $200,000.00
100 N Sepulveda Blvd, Tel. 310-626-1362 ext
Suite 1600, El Segundo, 6204
CA 90245 Email
bshimanovsky @grventur

 

 

 

 

 

 

 

 

 

DOCS_DE:234243.4
   
 

Debtor

   

Case 21-10883-CTG

Avadim Health, Inc.

Doc 1 Filed 05/31/21 Page 11 of 55

 

Name

 

Case number (if known)

Total claim, if

| Deduction for

value of
collateral or
setoff

Unsecured claim

 

 

 

 

 

 

 

 

 

 

Official Form 204
DOCS_DE:234243.4

 

 

 

 

 

 

 

Daansen USA, Inc. Accounts Receivable $190,526.24
31 Elm St., Nashua, NH Department
03060 Tel. 603-882-8897
Email
ken. kieken@daansenusa.
com
8. AWVPT NONWOVENS Accounts Receivable Trade $161,800.05
CORP Department
850 South Main St., Tel. 270-274-7115
Beaver Dam, KY 42320 Email
ar@wptnonwovens.com
9. Regenisis Inc. Accounts Receivable Trade $154,500.00
PO Box 1351, Lakeport, Department
CA 95453 Tel. 877-766-4490
10. Berlin Packaging, LLC Accounts Receivable Trade $139,851.30
P.O. Box 74007164, Department
Chicago, IL 60674-7164 Tel. 704-612-4500
111. Hyman, Phelps & Accounts Receivable Professional $124,884.50
McNamara Department Services
700 Thirteenth Street, Tel. 202-737-5600
N.W. Suite 1200, Email
Washington D.C. 20005 bdonato@hpm.com
12. Integrated Strategy Accounts Receivable Trade $80,000.00:
Group, LLC Department
16 W. Washington Tel. 239-405-5987
Street, Lexington, VA
24450
13. (Drew Pinsky, Inc. Dr. Drew Pinsky Trade $76,198.21
redacted Tel. 310-231-0800
Email:
syounger@mymangreens
pan.com / . -
14. Amazon Advertising LLC Accounts Receivable Trade $71,641.14
P.O. Box 24651, Seattle, Department
WA 98124-0651 Email advertising-
receivables@amazon.co
45. Doximity Inc Nick Lumley Trade $70,000.00.
Dept CH19191, Palatine Tel. 847-946-7951
60055-9291 Email ar@doximity.com

 

 

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest Unsecured Claims (on a consolidated basis) page 2
   

Debtor

Case 21-10883-CTG
Avadim Health,

Inc.

 

Name

Doc 1 Filed 05/31/21 Page 12 of 55

Case number (if known)

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim, if Deduction for
partially vale OF or Unsecured claim
secured setoft
16. University of South Accounts Receivable Trade $69,069.50:
Carolina Contract Department
1600 Hampton Street, Tel. 803-777-8749
Room 612, Columbia, Email
SC 29208 bonifacb@mailbox.sc.edu
17. University of Pittsburgh D. Kramer Trade $67,500.00:
Attn 371220 Tel. 412-624-6040
Pittsburgh, PA 15262- Email
0001 dkramer@cfo.pitt.edu
18. Catalina Marketing Accounts Receivable Trade $65,151.98
Corporation Department
P.O. Box 620000, Tel. 727-579-5389
Orlando, FL 32891-8484 Email
daron.cornell@catalina.c
om
49. Menture Accounts Receivable Trade $62,500.00
159 Bank St., Suite 202, Department
Burlington, VT 05401 _—siTe!l. 844 780 6797
Email hello@venture.com
20. SEKO Worldwide, LLC Accounts Receivable Trade $61,555.28
PO Box 71141, Chicago, Department
IL 60694-1141 Tel. 847-238-1900
Email
cltintl@sekologistics.com
21. MMS, A Medical Supply Dan Rieman | Executive Trade $56,772.19
Company VP — Procurement &
13400 Lakefront Dr, | Compliance
Earth City, MO 63045 Concordance Healthcare
Solutions
Tel 314-593-2593
Email
drieman@concordancehs
.com
Fax: 314-291-0206 ee
22. Steris lsomedix Services Karen Winkler Trade $51,212.97
PO Box 676548 Tel. 864-582-3041
Dallas, TX 75267 Email
Karen_Winkler@steris.co
m

 

 

 

Official Form 204

DOCS_DE:234243.4

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest Unsecured Claims (on a consolidated basis) page 3
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 13 of 55

Debtor Avadim Health, Inc. Case number (if known)

 

 

Name

Deduction for
value of
collateral or
setoff

Fotal claim, if
partially
secured

Unsecured claim |

   

 

  

 

 

CR, LLC Accounts Receivable Trade $40,830.00
761 Main Ave., Department
Norwalk, CT 06851 Tel. 203-682-8200
Email
accounts.receivable @icri
nc.com -
24. Cardinal Health Alysia Jones Trade $40,396.97
Cardinal Health 105, Tel. 615-287-5387
Inc. Email
Dallas, TX 75379-8709 alysia.jones@cardinalheal
th.com
25. Technology Jim Woodward Trade $38,925.00

Commercialization, LLC Email
8801 Fast Park Dr., Ste jim.woodward@tcgmedt

 

205 ech.com
Raleigh, NC 27617

26. Progress Container & K.McEnaney Trade $34,270.11
Display Tel. 678-425-2200

653 Patrick Mill Rd. SW Email
Winder, GA 30680 kmcenaney@progresscon

 

tainer.com
27. Sterigenics N. Lema Trade $34,031.48
37244 Eagle Way Tel. 828-274-7996

Chicago, IL 60678-1372 Email
NLema@sterigenics.com

 

 

 

 

 

 

 

 

 

 

 

 

 

28. Precision Label Gina Trade $31,476.59
PO Box 5186 Tel. 828-692-7717
Hendersonville, SC Email
28793-5186 gina@precisionlabelinc.c
om
29. Williams & Connolly LLPAccounts Receivable Professional $29,494.26
725 Twelfth St., N.W. — Tel. 202-434-5000 services
Washington, DC 20005- Email
5901 accountsreceivable@wce.c
30. Manpower Accounts Receivable Trade $28,576.36
21271 Network Place Tel. 866-906-6687
Chicago, IL 60673-1212 Email ‘
ar.questions@manpower

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest Unsecured Claims (on a consolidated basis) page 4
DOCS_DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 14 of 55

Debtor - Avadim Health, Inc. : Case number (if known)

 

Name

    

 

 

 

 

 

 

 

 

 

otal claim, if Degucton tor
partially collateral or Unsecured claim
: : setoff _ :
31. Aiton Anderson B. Norman Trade $26,893.25
Architecture Tel. 828-989-5154 ,
117 Cherry Street Email
Black Mountain, NC bnorman@soterahealth.c
- 28711 om
32. Fed Ex “Accounts Receivable Trade $25,874.11
PO Box 371461 Tel. 800-622-1147
Pittsburgh, PA 15250-
esse 7461
33. Eric Paul Crispell Tel. 615-788-4528 Trade $24,810.98
redacted Email
ecrisspell@gmail.com
34. ‘Holland & Hart Tel. 303-295-8000 — Professional ; $24,593.75
PO Box 17283 Email Services
Denver, CO 80217-0283 riachten@hollandhart.co
m
35. Skillsoft Corporation Tel. 603-821-3790 Trade $21,677.48
300 innovative Way Email
Nashua, NH 03062 receivables@skillsoft.com

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 35 Largest Unsecured Claims (on a consolidated basis) page 5
DOCS_DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 15 o0f55

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: , ) Chapter 11
)
AVADIM HEALTH, INC., ) Case No. 21- ()
)
Debtor. )
)

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

 

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to
evaluate possible disqualification or recusal, the undersigned authorized officer of the above-
captioned Debtor, certifies that the following is a corporation other than the Debtor, or a
governmental unit, that directly or indirectly owns 10% or more of any class of the corporation’s
equity interests, or states that there are no entities to report under FRBP 7007.1.

 

None [check if applicable]

 

 

 

 

DOCS _DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 16 of 55

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter 11
| )
AVADIM HEALTH, INC., ) Case No. 21-— (_)
)
Debtor. )
)

 

LIST OF EQUITY SECURITY HOLDERS

 

Attached is the list of the Debtor’s equity security holders which is prepared in accordance with

Federal Rule of Bankruptcy Procedure 1007(a)(3) for filing in this Chapter 11 Case:

 

 

 

 

     

 

 

1999 Sansone Family Trust

Common Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6,250
A & A Capital Investments LP
6329 State Rd 54 Common Stock 50,000
New Port Richey, FL 34653
Aaron Ross Common Stock 6,000
Abbey E. Osborne Common Stock 10,500
Ableidinger Family Partnership Common Stock 9,375
Adam & Nicki Scott Common Stock 2,941
Adam Armstrong Common Stock 2,500
Adam Scott Common Stock 2,941
Alan J. White Common Stock 900
Albert Dewaine and/or Cheryl Burrus Smith Common Stock 3,000
Alexis A. Mancini Common Stock 1,000
Allan B. Sy Common Stock 1,775
Allan R. Cox Common Stock 56,818
Allen & Miriam E. Gray Common Stock 1,000
Alliance Funds, LLC
186 Mills Road Common Stock 21,875
North Salem, NY 10560
Allison Hindman Common Stock 187
Alvin Yarborough Common Stock 2,941
Amarjit S. Dhaliwal Common Stock 25,000
Amber Ahrens Fox Common Stock 2,397

 

DOCS_DE:234243.4

 
 

Case 21-10883-CTG Doc1 Filed 05/31/21 Page 17 of 55

 

Amber Fox

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|=

 

 

Common Stock 235
American IRA, FBO Laurie M. Rappl IRA
205 Staffordshire Way Common Stock 588
Simpsonville, South Carolina 29681
American IRA, LLC FBO Phyllis Shelton ROTH IRA | Common Stock 10,000
Amy Green Common Stock 750
Amy Raymond Common Stock 3,125
Anderson Joint Trust u/t/a January 25, 2017 Common Stock 500
Andrea K. Moore Common Stock 2,000
Andrea Sterritt and John Sterritt Common Stock 294
Andrew A Feng and/or Shirley Y Feng Common Stock 1,250
Andrew Bobilya Common Stock 1,556
Andrew W. Osborne Common Stock 40,500
Anelia P. Brady Common Stock 295
Angelo Lombardo Common Stock 600
Angelo Marocco Common Stock 2,941
Ann O Young Common Stock 500
Ann Sprinkle Common Stock | 7,142
Anna and Harry Taylor Common Stock 294
Anna Price Heyer Common Stock 1,250
Anne Cone Liptzin Common Stock 3,823
Annette L. Neff Common Stock 2,500
Anthony Brentlinger MD Common Stock 2,500
Anthony L. Mathis Common Stock 882
Anthony S. Tomasic Common Stock 7,500
Anthony Tomasic and Wendy Leng Common Stock 6,343
April Blakey Common Stock 25,000
April C. Johnson Common Stock 1,000
April Joyce Blakey Common Stock 250
Arnold E. Ward Common Stock 800
Arthur D. Robinson Common Stock 5,882
Auctus Impact Fund, L.P. Common Stock 428,571
Avtar S. Dhaliwal & Manjit K. Dhaliwal Common Stock 250,000
Balus S. Chastain Common Stock 7,941
Barbara C. Thomas Common Stock 588
Barrett C. Hall Common Stock 7,500
Barry Ostrander Common Stock 2,000

 

DOCS_DE:234243.4

  

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 18 of 55

 

  

Barry Silverstein

Common Stock

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bart McKinney Common Stock 12,888
Be Set Free LLC Common Stock 2,500
Beaumont Eric Felux Common Stock 13,000
Becky | Martin Common Stock 18,000
Ben Gibbs Common Stock 850
Benjamin Cone Jr. Common Stock 2,941
Benjamin J. Aceto Common Stock 294
Benjamin W. Rawlins Common Stock 500
Benjamin Wright Common Stock 500
Bennett L. Wall Common Stock 2,000
Bennie W. and Nancy C. Blakey Revocable Living Common Stock 2,500
Beth L. Redmond Common Stock 3,571
Beth W. Hill Common Stock 7,157
Betsy A. Burris Common Stock 8,050
Betty I. Lewis Common Stock 706
Betty L. Sanders Common Stock 2,941
BFP | Holdings, LP Common Stock 8,750
BFP | Partnership Common Stock 6,250
Big Sky Realty Holdings, LLC Common Stock 2,941
Black, Chestnutt & Johnson PA Common Stock 7,500
Blair Endeavors, LP Common Stock 50,000
Blake M. Goldman Roth Contributory IRA Common Stock 13,125
Blake M. Goldman Common Stock 2,290
Bobby Autrey Common Stock 250
Bobby J White Common Stock 1,000
Bradley [ vomen and Khonsavan Volmert Joint Common Stock 4,500
Bradley V. Goodson Common Stock 3,000
Brendan M Japp Common Stock 500
Bret Rudd Common Stock 5,000
Bret T Mathis Common Stock 500
Brett Taylor Fann Irrevocable Trust Common Stock 37,500
Brett West & Linda T. West, JT Common Stock 7,142
Brian Blakey Common Stock 31,924
Brian Francis Lavelle Common Stock 4,250
Brian J. Buck Common Stock 25,000

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 19 of 55

 

 

    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brian John Buck Bethany Buck JTWROS Common Stock 2,500
Brian Turner Common Stock 28,409
Britt Gutierrez Common Stock 2,500
Brookdale Square LLC Common Stock 900
Bruce D. & Janice K. Thorsen Common Stock 26,178
Bryan D. McCaul Common Stock 2,500
Bryan Easler Rev Living Trust Common Stock 5,882
Bryan EROS ill and wife, Elizabeth Ryan Common Stock 2,500
Bryan Nearn Common Stock 5,500
Burnham Capital |, LLC
+308 Beybrook Ct Common Stock 30,810
Naperville, |L_ 60564
Cailin Ravina Common Stock 2,941
Caitlyn Riley Common Stock 500
Caldwell, Wright Enterprises, Inc.
1070 Airport Industrial Park Drive Common Stock 25,000
Marietta, GA 30060
Cameron Tokay Common Stock 500
Camille R. Gaines Common Stock 4,071
Campwoody Investments, LLC
81 Thompson Street Common Stock 500,000
Asheville, NC 28803
Caney Shuford Gunn Common Stock 16,750
Carl H. Ricker, Jr. Common Stock 2,500
Carl P Meyer Common Stock 5,882
Carolyn H. Ferguson Common Stock 1,176
Carolyn Renea F. Turner Common Stock 1,176
Carroll Ann Wykoff Common Stock 1,544
Catherine Elizabeth Medd Common Stock 2,209
Catherine M. Dudley Common Stock 235
Catherine Simpson Common Stock 588
Cesar Augusto S. Ribas Common Stock 12,500
Chari and Rod Price Common Stock 1,470
Charlene H. Price Common Stock 300
Charlene L Pearce Common Stock 1,025
Charles A. Shanor Common Stock 4,500
Charles G. Friedman Common Stock 8,142

| Charles H. Reynolds Common Stock 5,882

 

 

 

DOCS_DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 20 of 55

 

    

 

 

 

 

 

    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|| Number of
‘Share

Charles J Mazzola Common Stock 2,500
Charles O. Radford, Jr Common Stock 600
Charles Owen Ill Common Stock 6,250
Charles Owen Ill Common Stock 3,125.00
Charles Owen Ill Common Stock 3,125.00
Charles R. Higdon & John R. Higdon: JT Common Stock 7,142
Charles T. & Teresa R. Buckner Common Stock 1,470
Charles T. Buckner Common Stock 300
Charles T. Inman Common Stock 1,500
Charles T. Koontz, Sr. Common Stock 7,442
Charles Thomas Inmann Common Stock 875
Cheryl T. DeLong Common Stock 1,785
Chioe Rader Common Stock 26,330
Chris Dockrill Common Stock 4,125
Christie Osborne Common Stock 750,000
Christine Bilotti-Peterson Common Stock 7,012
Christine Williams Common Stock 300
Christopher Brazil Common Stock 2,500
Christopher Grimley Common Stock 800
Christopher J. Canetta Common Stock 5,000
Christopher J. Milz Common Stock 3,000
Christopher Souliere Common Stock 1,898
Christopher Walker Common Stock 500
Cindy Austin POD Trust Common Stock 4,516
Cindy Austin Common Stock 6,250
Cindy Austin Common Stock 2,500
Cindy Millard Common Stock 3,750
Claire H. Enright Common Stock 250
Claire K. Dunn Common Stock 2,206
Clay and Rosetta Mooney Common Stock 2,950
Clifford & Grazyna Gammons Common Stock 1,250
Clifford W Donnelly Common Stock 2,500
Clinton Wade Carpenter Common Stock 500
Colin Cunningham Common Stock 10,673

| Colson Patrick Graham Common Stock 284

 

 

 

DOCS _DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 21 of 55

 

  

Confessio, LP -

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| David & Pauline Fugazzotto 3

 

 

2400 Green Park Drive Common Stock 58,825
Arlington, TX 76017
Confessio, LP
3400 alent Common Stock 12,648
Arlington, TX 76017
Connor William Ryon Common Stock 500
Cooper Ford Graham Common Stock 284
Courtney Brose Common Stock 187
Craig Bulkeley Common Stock 10,000
CRB Investments, LLC
1075 Hendersonville Rd. Common Stock 3,000
Asheville, NC 28803
Crystal Madden Common Stock 470
Cynthia C. Poulson Common Stock 300
Cynthia J. Towson Common Stock 500
Cynthia S. & Mark R. Tiralosi Common Stock 250
D. Richard & Sandra B. Stroup Common Stock 1,470
D. Richard Stroup Common Stock 1,750
Dale & Amalia Wappes Common Stock 1,294
Dale Gross Common Stock 1,250
Dale L. Schaefer Common Stock 40,764
Dan Grader Common Stock 1,250
Dan Hurst Common Stock 28,409
Dana J Bobilya Common Stock 4,500
Daniel and/or Jennifer Grader Common Stock 2,000
Daniel Bruce Goforth Common Stock 2,500
Daniel C. Brunner Common Stock 588
pane es Summerlin and Elizabeth Durham Common Stock 4,136
Daniel H Zivney Common Stock 3,000
Daniel McCarthy III Common Stock 2,600
Daniel W. Engle Common Stock 5,500
Darby Thompson Common Stock 2,941
Darius Jefferson Common Stock 321
Darlene Davis Common Stock 588
Darrell B. Redmond Common Stock 61,318
Darrell L. Griswold Common Stock 500
Common Stock 5,882

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 22 of 55

 

     

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCS _DE:234243.4

 

David & Theresa Banark Common Stock 2,941
David A. Cesario Revocable Trust 8 Common Stock . 12,206
David A. Forehand, Jr. Common Stock 113,636
David A. Lord Common Stock 588
David A. Phillips Common Stock 8,823
David E. Mosteller Common Stock 6,250
David Fann Common Stock 17,955
David Fann Common Stock 3,125.00
David Fann Common Stock 3,125.00
David Fioroni Common Stock 750
David Franklin Common Stock 1,494
David Gibbs Common Stock 26,250
David Gilkey Common Stock 588
David J. Meyer Rev Trust UAD 8/31/2007 Common Stock 8,824
David K. Barker Common Stock 5,000
David Kane Smith Common Stock 353
David L. Brown Common Stock 2,125
David L. Cobb, Jr. Common Stock 1,500
David L. Freeborn Common Stock 1,000
David L. Fretwell Common Stock 412
David L. Maher Common Stock 2,941
David or Jennifer McIntyre Common Stock 2,941
David P. Judy Ill and Frieda A. Judy Common Stock 625
David S. Ellis Common Stock 2,941
David Spencer and Patricia Ladd Elrod JIWROS Common Stock 1,250
David T. Crouch . Common Stock 59,895
David W. Fann Revocable Trust Common Stock 576,050
Dawn Eckard Spagnoli Common Stock 1,503
Dean & Dianne DeNuccio Common Stock 5,882
Dean and Jonnie Wells Common Stock 625
Dean B. Williamson Common Stock 1,503
Debbie H. Fann Common Stock 100,000
Debbie Mikkelson Common Stock 5,000
Deborah Helen Shaw & Gerald D. Shaw Jr. Common Stock 7,500
Deborah M Maglio Common Stock 5,381
Deborah R. Wilson Common Stock 1,470

 

 

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 23 of 55

 

   

er Name and Addl

 

Deborah S. Pryor

 

Common Stock

   

300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deborah W. Summey (IRA), WFCS as Custodian Common Stock 2,941
Deborah W. Summey (IRA), WFCS as Custodian Common Stock 2,941
Deborah Wolcott / William F. Wolcott Ill 4 Common Stock 4,000
Debra D. Johnson Common Stock 500
Debra J. Robertson and Philip G. Robertson, Co-

Trustees Under the Robertson Trust Agreement Common Stock 1,764
dated February 28, 2020 0

pele Bey Sher and Doris Bailey Anderson, Common Stock 450
Della Bailey Sherrill, Nolyn Konner, Bailey Hawkins | Common Stock 150
Delores Sutton Anderson Jenkins Trust II Common Stock 2,500
Dennis W. Buck Common Stock 25,000
Deva E. Reece Common Stock 3,000
Devin Demyanovich Common Stock 625
Dewey Andrew Common Stock 195,116
Dewey Andrew Common Stock 3,125.00
Dewey Andrew Common Stock 3,125.00
Diana Gallagher Common Stock 789
Diana L. Gallagher or James F. Gallagher Common Stock 250
Diana Wild Pierce Common Stock 587
Diane C. & Richard B. Stone Common Stock 500
Diane Douglas Common Stock 5,000
Diane Smith Common Stock 40,367
Diva Fioroni Common Stock 1,750
Dixie B. Pelle Common Stock 600
Don Rosvold Common Stock 75,000
Don T & Roslyn S Riley Common Stock 2,941
Don T. Riley Common Stock 2,294
Donald F. Groff Common Stock 30,714
Donald Fondren Common Stock 2,250
Donald G. Cooper Common Stock 2,500
Donald W. Woody Common Stock 1,647
Donald Woody Common Stock 235
Donald Woody & Stacey Woody Common Stock 4,071
Donna Lee Common Stock 1,500
Donna Logan Common Stock 588
Donna McDonald Common Stock 22,857

 

 

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 24 of 55

 

Doris p Hudgins

 

 

 

 

Common Stock

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doug Wallis Common Stock 4,000
Douglas D. Mello Common Stock 794
Douglas E. Mabeus Common Stock 1,500
Douglas Joseph Mello Common Stock 294
Douglas P. Sieverding Common Stock 3,750
DR & DA Investments LLC

1310A Patton Ave Common Stock 76,428
Asheville, NC 28806

With a ITWROS. and wife, Ashley Common Stock 2,500
Dr. Joseph Ceravolo Common Stock 1,000
Duncan and Mary Dorris Common Stock 5,000
Dwayne E. and Pamela C. Maxwell Common Stock 1,250
Earl G. Pate Common Stock 17,857
Ed Fioroni Common Stock 3,500
Edward A Ellington Common Stock 5,883.00
Edward J. Biedenbach Common Stock 5,882
Edward L. Duncan Common Stock 882
Edward R Nelson, Jr. Common Stock 1,176
Edward Shoff Common Stock 29,412
Edward Steve Ward Common Stock 25,000
Edwin J. Zaunbrecher Common Stock 500
Edwin P Graham Common Stock 20,412
Eileen Cioe Common Stock 2,941
EKComed LLC

629 Bemis Heights Place Common Stock 1,500
St Charles, MO 63303

Fane T Goosmann Living Trust, Dated July 11, Common Stock 600
Elias Benamor Common Stock 1,500
Elizabeth C. Boys Common Stock 882
Elizabeth Cox Common Stock 1,581
Elizabeth K. Seagle Common Stock 3,382
Elizabeth Macleod Common Stock 294
Elizabeth Summerlin Common Stock 568
Elizabeth T. Sullins Common Stock 294
Elizabeth Webb Common Stock 11,725
Elsa Woody Common Stock 235

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 25 of 55

 

    

Elsa Woody

Common Stock

 

Enoch Walter Goldman Roth IRA

Common Stock

 

Enoch Walter Goldman Roth IRA

Common Stock

 

 

Entrust Group Inc. FBO Robert Umdenstock #50-
00607

555 17" Street, Suite 1250

Oakland, CA 94607

Common Stock

 

Equity Trust Co Custodian FBO Adam C.
Armstrong IRA

405 Peach Orchard Ave

Oakwood, OH 45419

Common Stock

1,000

 

Equity Trust Co Custodian FBO Judith A.
Armstrong IRA

PO Box 150709

Nashville, TN 37215

Common Stock

5,800

 

Equity Trust Co Custodian FBO William M Newman
IRA

1 Equity Way

Westlake, OH 44145

Common Stock

3,000

 

Equity Trust Co. Cust. FBO V. Gary Price
3805 Overton Park Dr. E.
FT. Worth, TX 76109

Common Stock

14,205

 

Equity Trust Co. Cust. FBO V. Gary Price
3805 Overton Park Dr. E.
FT. Worth, TX 76109

Common Stock

7,143

 

Equity Trust Co. Custodian FBO Patricia Wright
IRA Equity Trust Company

P.O. Box 451340 --

Westlake, OH 44145

Common Stock

275

 

Equity Trust Company Custodian FBO Jerry P.
Wright

11477 South Markridge Circle South

Jordan, Utah 84095

Common Stock

3,571

 

Equity Trust Company Custodian FBO Jerry Wright
IRA

Equity Trust Co.,

1 Equity Way

Westlake, OH 44145

Common Stock

3,000

 

Equity Trust Company Custodian FBO Paul M.
Sklareski AP3034923

602 Fairsted Lane

Huntersville, NC 28078

Common Stock

5,714

 

Equity Trust Company Custodian FBO Roy Wright
IRA 200342000

1 Equity Way

Westlake, OH 44145

Common Stock

8,196

 

 

Equity Trust Company Custodian FBO Roy Wright
IRA 200342000

1 Equity Way

Westlake, OH 44145

 

Common Stock

 

8,019

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 26 of 55

 

    

Equity Trust Company Custodian FBO Roy Wright
ROTH IRA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 Equity Way Common Stock 1,095
Westlake, OH 44145

5e0 arwond Drive, Pitsboro NC. 27312. Common Stock | 14,288
Eric & Vicki Randall Common Stock 3,529
Eric and Heather Seitz Common Stock 43,982
Eric D. Seitz Common Stock 100
Eric Landry Common Stock 2,058
Eric Trujillo (dba Clyph, LLC)

15959 County Road 121 Common Stock 2,058
Weaubleau, MO 65774

Eric Trujillo Common Stock 1,250
Ernestine Austin Clubb Common Stock 1,000
Erwin Benedict Valencia Common Stock 500
Estate of Jack Ray Ferguson Common Stock 2,941
Esteban C. Gonzales II Common Stock 2,000
Estelle A. DelPrincipe Common Stock 4,425
ETC Custodian FBO Jerry Wright IRA Equity Trust

coy 340 Common Stock 2,750
Westlake, OH 44145

ETC Custodian FBO Patricia Wright IRA Equity

ne 451340 Common Stock 353
Westlake, OH 44145

Eugene B. John Common Stock 3,000
Eugene DiRusso Common Stock 500
Eugenia Nisbet White Common Stock 588
Evy Kay Washburne Common Stock 8,750
F Lachicotte Zemp, Jr. Common Stock 1,000
F. Foster & Holly P. Shriner Common Stock 3,000
Fannie S. Burrus Common Stock 575
Floyd Bailey Common Stock 1,250
Frances A. Britt Trust Common Stock 10,714
Francis Ross Clark III Common Stock 2,500
Frank Ettin Common Stock 2,500
Frank Harney Common Stock 30,000
Frank J. Antonio Common Stock 56,818
Frank Millard Griffin Revocable Trust DTD Common Stock 42,500

9/30/2010

 

 

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 27 of 55

 

Frederick L. Corder or Christina

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M. Corder, Trustees or their Succesor(s) of The Common Stock 1,470
Corder Family Trust, executed September 1%, 2016

G. Patrick McGuffin Common Stock 23,824
G-3 Medical Inc.

81 Thompson St. Common Stock 19,025
Asheville, NC 28803

Gabriella Lucchini Marino Common Stock 500
Gail V. Mitchell Common Stock 300
Gale S. Pollock Common Stock 30,357
Gary and Patricia Koester Common Stock 7,500
Gary and Sue Gaither Common Stock 2,500
Gary B Ashburn, Roth IRA Common Stock 3,000
Gary E. Clipper and Leslie J. Clipper Common Stock 5,882
Gary German Common Stock 300
Gary Maney Common Stock 500
Gary McClinton Common Stock 3,571
Gary R Massey Common Stock 3,125
Gary V Koester Common Stock 3,750
Gary Voytik Common Stock 500
Gay W. Coleman Common Stock 900
Gene B. Johnson Common Stock 3,571
Gene W. Damico Common Stock 7,500
Geoffrey R. Nuss, MD Common Stock 4,625
Georg Richter Common Stock 3,000
George B. Bell Common Stock 2,941
George B. McGuffin Common Stock 11,382
Tenney Cutean & Theresa A. Cutean Joint Common Stock 4,000
George E Davis Common Stock 1,000
George F Goosmann II! Living Trust Common Stock 600
George O. Loftis Common Stock 6,475
George W Morosani Common Stock 10,000
Gerald E. Lavallee Common Stock 2,500
Gerald F. and Elaine A. McGuire JTIWROS Common Stock 625
Gerald J Petros Common Stock 8,750
Gerard A Maglio Common Stock 5,000
Gerard J. Murray Common Stock 17,650
Gerry and Debbie Shaw Common Stock 1,470

 

 

 

DOCS _DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 28 of 55

 

     

Gill and Lisa Brewster

Common Stock

4,033

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Glen Robertson Common Stock 1,250
Glenn & Karla Beckman Common Stock 250
Glenn Carroll Hughes Common Stock 1,470
Glenn W. Wilcox Sr. Common Stock 6,324
GMMLC Mortgage LLC

10250 Chester Rd. Common Stock 32,353
Cincinnati, OH 45215

Graham Neiman Common Stock 500
Graham West Common Stock 750
Graybank LLC

205 Fairfield Ave — Common Stock 40,714
Bellevue, KY 41073

Greg T and Deborah H Mathis JTROS Common Stock 5,000
Gregg and Lisa Cottrell Common Stock 294
Gregory A. Dear Common Stock 2,059
Gregory C Martin & Julie A Martin Common Stock 1,250
Gregory Motley Common Stock 2,500
Gregory Thomas Mathis Common Stock 3,825
GRS, LLC

Attn: Boris Shimanvosky

4100 N Sepulveda Blvd, Suite 1600 Common Stock 47,500
El Segundo, CA 90245

Haley Danielle Fann Irrevocable Trust Common Stock 37,500
Hampstead Property Investors LLC

52 Village Way Common Stock 8,823
Branchburg, NJ 08876

Harold H. Hughes and Dianne B. Hughes, Trustees

of the Hughes Revocable Trust, dated February 5, Common Stock 3,000
2020

Harold H. Hughes and Dianne B. Hughes, Trustees

of the Hughes Revocable Trust, dated February 9, Common Stock 4,000
Harold H. Hughes and Dianne B. Hughes, Trustees

of the Hughes Revocable Trust, dated February 5, Common Stock 750
2020

Harrison Homes Enterprises, Inc.

PO Box 1448 Common Stock 1,000
Black Mountain, NC 28711

Harrison M. Abrahams Common Stock 19,324
HE, Inc.

915 Windmill Parkway Common Stock 344,264
Evans, GA 30809

Heather M Seitz Common Stock 235
Heather M Seitz Common Stock 8,022

 

 

 

DOCS _DE:234243.4 °

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 29 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Helpmate, Inc.

PO Box 2263 Common Stock 575
Asheville, NC 28802

Henrietta W. Palmer Common Stock 2,470
Henry D. Mitchell Common Stock 300
Hetfeld Family Trust Common Stock 5,882
Hi Alta Investments, LLC

16 Country Lane Commen Stock 12,500
Candler , NC 28715

Hopkins 99 PLLC 401(k) Profit Sharing Plan FBO

Kristin Chally Common Stock 32,648
2 Walden Ridge Dr., Suite 15, Asheville, NC 28803

Hopkins 99 PLLC 401(k) Profit Sharing Plan FBO

Vernon Brooks Stewart Common Stock 20,000
2 Walden Ridge Dr., Suite 15, Asheville, NC 28803

Hopkins 99 PLLC 401(k) Profit Sharing Plan FBO

Vernon Brooks Stewart Common Stock 11,383
2 Walden Ridge Dr., Suite 15, Asheville, NC 28803

Houston Cotton

97 Hickory Ridge Common Stock 500
Vilonia, AR 72173

Howard P. Hezmall MD Common Stock 21,324
Howard Pitluk MD Common Stock 500
Hugh Duncan Dorris Common Stock 13,441
Hugh Huntington Common Stock 2,500
Humberto Antunes Common Stock 8,025
Humberto Antunes Common Stock 3,125.00
Humberto Antunes Common Stock 3,125.00
IMAF Triad II, LLC

1959 N. Peace Haven Rd., Suite 111 Common Stock 85,227
Winston Salem NC 27106

IMAF West LLC

PO Box 188 Common Stock 103,717
Fletcher NC 29732

integrated Strategy Group, LLC

16 West Washington St. Common Stock 1,456
Lexington, VA 24450

Ira N. Hollander Common Stock 4,500
J Michael O'Connor Common Stock 5,250
J. Brown Gaulden Common Stock 588

J. Daniel Johnson MD Common Stock 19,967
J. Darrell Poole Common Stock 500

J. Harold & Linda C. Seagle Common Stock 6,771
J. Kirk Harrell Common Stock 1,000

 

 

 

 

DOCS_DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 30 of 55

 

  

J. Michael Berard

  

Common Stock

 

   

4,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JA.S. Family Realty LP

88 Snelson Rd. Common Stock 2,941
Alexander, NC 28701

Jack H. Britt Revocable Trust Common Stock 60,788
Jack Hands Common Stock 185,000
Jack J Dorsey Common Stock 500
Jack Payne Common Stock 50,000
Jack V. Smith Common Stock 3,750
Jackie Teague Common Stock 2,000
Jacob Rosenstein Common Stock 20,000
Jacob Woody Common Stock 18,750
Jacque Whitley, Terry Whitley Common Stock 5,357
Jaime Gutierrez Common Stock 1,100
James & Hillary Darst Trust dated 9/28/93 Common Stock 8,750
James & Jacqueline Beretta Common Stock 588
James A Burkhardt & Jane M Mulgrew Common Stock 3,750
James and Alice McAnulty Common Stock 500
vames Benjamin H. Herndon & Tina Waddell Common Stock 21,398
James Clifton Vestal Common Stock 18,824
James David Weidenheft Common Stock 2,748
James F Baldwin Common Stock 5,875
James H Early Common Stock 1,950
James H. Johnson Jr Common Stock 7,706
James J. Mitchell Common Stock 2,000
James Knight Common Stock 294
James L. Evans Common Stock 625
James Maita Common Stock 1,000
James Nicholas Peterson Common Stock 588
James P. Friedt Common Stock 1,000
James R & Sharon L Groves Common Stock 5,000
James R and Linda W Shreffler Common Stock 2,500
James R. Baldwin Common Stock 625
James Rosati Common Stock 3,125.00
James Rosati Common Stock 3,125.00
James T. Ahler Common Stock 294
James T. Leeper and Dian Q. Leeper Common Stock 600

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 31 of 55

 

   

Common Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

James T. Wilson

James Timothy Baldwin 3 Common Stock 2,941
James V. Rosati Common Stock 20,074
James W. Snodgrass Common Stock 750
‘James W. Turner Common Stock 5,000
Jamie Lunsford Common Stock 6,324
Janalynn Miller Common Stock 294
Jane Frazier Common Stock 4,571
Jane Woody Common Stock 82,818
Jared Buckner Common Stock 50,000
Jared T & Anne M Mathis JTROS Common Stock 2.050
Jason Christenson Common Stock 35,714
Jason M. Peltz Common Stock 25,000
Jay Blankenship Common Stock 2,000
Jay Jansen Common Stock 5,882
Jay L Moss Trust Common Stock 5,882
Jean K Goldman Roth Contributory IRA Common Stock 3,125
Jean K. Goldman Common Stock 4,333
Jean K. Goldman, Trustee of the Ann K. Saunders

Decpera Saaer Kinard Revocable Trust ula «| common Stock | 1,894
January 4, 2016

Mane. 1008 Kimmel Revocable Trust U/A Dated Common Stock 25,000
Jeanne B Dresback Common Stock 3,675
Jeannette Breen Common Stock 1,250
Jeannette Gairdner Common Stock 294
Jeff Gilbert 7 Common Stock 31,000
Jeff Grossman Common Stock 500
Jeffrey & Lori Ludrof Common Stock 7,541
Jeffrey A. Aldridge Revocable Trust Common Stock 2,500
Jeffrey B. Slosman Common Stock 25,000
Jeffrey D & Teresa D. Massey Common Stock 500
Jeffrey Gosnell Common Stock 500
Jeffrey J Bailes Common Stock 882
Jeffrey Justus Common Stock 6,441
Jeffrey Stephen Uskert Common Stock 925
Jennifer Hundt Common Stock 1,677

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1

Filed 05/31/21 Page 32 of 55

 

Jennifer West

Common Stock

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| John F. McGuffin

 

 

Jeremie Axe, MD Common Stock 22,900
Jeremy B Jordan Common Stock 2,750
Jeremy Henderson Common Stock 2,438
Jeremy S. Branch Common Stock 500
Jeremy Woody Common Stock 235
Jeremy Woody Cormmon Stock 1,647
Jerry R Hannah Common Stock 18,600
Jerry Sherrill Revocable Trust Common Stock 1,472
Jessica Hall Common Stock 500
Jessie Ray and Mary Jane Bailey Common Stock 588
Jina N Petrarca Common Stock 2,941
JMC Concepts
294 Westwood Place Common Stock 2,500
Asheville, NC 28806
Joanne Badr Common Stock 625
Joanne F. McCarthy Common Stock 500
Job K. Chacko Common Stock 3,441
Joe A Harris Jr or Dianne R Harris Common Stock 500
Joe B & Beverly H Kirkland Common Stock 5,882
Joe LaBruno Common Stock 3,571
Joe McGuire Common Stock 75,000
Joel M. and Elizabeth N. Barker Common Stock 5,882
Joel P. Meirick Common Stock 6,750
Johche, LLC
-O sees Street Common Stock 15,000
Clinton, NC 28328
John A. Pumphrey MD Common Stock 5,882
John A. Young Common Stock 294
John C. Berry Common Stock 3,941
John C. or Gaynelle Henderson Common Stock 500
John C. Winget Common Stock 500
John Cardi Common Stock 1,000
John Christian Weil Common Stock 4,000
John Echterling Common Stock 3,941
John F Frye & Sandra F Frye Common Stock 5,000
Common Stock 13,529

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 33 of 55

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John Frye Common Stock 882
John G Rehe Common Stock 800
John G. Pierce Common Stock 2,500
John G. Winkenwerder Common Stock 2,941
John Howard Sosbee Common Stock 9,892
John J. Bowen Common Stock 2,500
John J. Cannavino and Bette O. Cannavino,

Trustees of the John J. Cannavino Revocable Common Stock 5,875
Trust, dated May 4, 2016

John Kirschner Common Stock 3,000
John L. Robinson Common Stock 5,882
John Louis Parrish Common Stock 600
John M Japp, TOD Janet E Japp Common Stock 1,500
John M. Jones Common Stock 3,529
John M. Kledis Common Stock 300
John M. O’Connor 4 Common Stock 3,750
John N Davis Common Stock 3,000
John Philip Hodge Common Stock 3,000
John S. Denton Common Stock 500
John Stephens Common Stock 500
John T. Zeigler, II Common Stock 512
John W. Powell lil Common Stock 600
John W. Steed Common Stock 550
Johnny R Caldwell Common Stock 600
Johnny R. & Janet K Scroggs, Jr. Common Stock 3,500
Jon D. Gerber Common Stock 6,250
Jonathan James Whitt Common Stock 500
Jonathan L. Snover Common Stock 2,000
Jonathan McCorkle Price Common Stock 1,250
Jonathan R. Nafzger Common Stock 1,250
Jonathan Scroggs Common Stock 3,750
Jonathan W. Wald Common Stock 500
Jonathan Woody Common Stock 235
Jonathan Woody Common Stock 12,861
Jonel F. Kinser Common Stock 1,176
Jordan Richmond Common Stock 7,500
Jordan Voigt Common Stock 26,647

 

 

 

 

DOCS_DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 34 of 55

 

 

 

 

‘Sh reholder Name

  

Jordan W. Voigt

   

Common Stock

235

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Joseph Beretta Common Stock 5,500
Joseph E. Underwood IV Common Stock 7,928
Joseph LaBruno Common Stock 500
Joseph R Geiger Common Stock 8,000
Joseph R. Renzulli II Common Stock 18,750
Joseph R. Renzulli II Common Stock 2,500
Joseph Straight Common Stock 1,470
Joseph Ventresca Common Stock 10,714
Joseph Wright Common Stock 1,750
Josh Hill Common Stock 794
Josh Montgomery Common Stock 47,368
Joshua E. Holmes Common Stock 800
Joy Don Baker Common Stock 3,571
Judith A. Armstrong Common Stock 37,500
Judith C. Morosani Common Stock 2,500
Julia Fosson and Sharon Ritchey Common Stock 23,353
Julia Fosson Common Stock 4,012
Julia H. Booth Common Stock 800
Julian F. Branca Common Stock 5,000
Justin Kickliter / Common Stock 3,529
Justin Kutcher Common Stock 3,000
Justin Sigmon MD Common Stock 4,491
Kalletta Caldwell Common Stock 588
Karan Rai Common Stock 6,250
Karan Rai Common Stock 3,125.00
Karan Rai Common Stock | 3,125.00
Karen A. Kendrick Common Stock 1,000
Karen Anderson Common Stock 500
Karen Fussell Common Stock 2,941
Karl Duane Mihalski Common Stock 1,500
Kathleen A. Drysdale 7 Common Stock 95,992
Kathleen A. Drysdale Common Stock 1,428
Kathleen Fernandez Common Stock 11,470
aoe es Lane and Michael Stuart Lane Common Stock 5,000
Kathryn Lee Hovelson Common Stock 300

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1

Filed 05/31/21 Page 35 of 55

 

    

Kathy D Cheek-Hutson -

Common Stock

  
   

1,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Kirk Brown

 

 

Kathy Staib Common Stock 1,000
Kay Michelle Weidenheft Common Stock 2,748
Keith and Amanda Mitchell Common Stock 300
Keith Waguespack Common Stock 2,500
Keith Whitaker Common Stock 1,250
Keith Xavier Common Stock 3,750
Kelly Bell Lytle Common Stock 2,941
Kelly R. Davis Common Stock 300
Ken Wilson Ford, Inc.
PO Box 869 Common Stock 5,875
Canton, NC 28716
Kenneth & Patricia Preble Common Stock 4,000
Kenneth A. Mahony Common Stock 1,764
Kenneth D. Hackett Common Stock 5,500
Kenneth E. Keith Common Stock 700
Kenneth G. Jackson Sr. Common Stock 2,559
Kenneth Moore Common Stock 4,000
Kenneth or Amy Fent Common Stock 600
Kenneth or Billie Palmer Common Stock 5,071
Kenneth Wilson Common Stock 1,470
Keri Collison Stahle Common Stock 500
Kerry L. Burriss Common Stock 588
Kevin Carter Common Stock 25,000
Kevin Diamond Common Stock 26,324
Kevin F. Graham & Shawnna Graham Common Stock 3,000
Kevin Ford Graham Common Stock 7,142
Kevin Griffin Common Stock 2,500
Kevin Lee Morgan Common Stock 3,176
Kevin McCormick Common Stock 3,000
Kevin Todd Page Common Stock 3,000
KFLP HW, LLC
4 Fairview Road, Common Stock 32,250
Asheville, NC 28803
Kim Bingham Common Stock 500
Kim Quinn Common Stock 25,000
Kimberly Collison Farr Common Stock 500
Common Stock 1,000

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 36 of 55

 

 

  

 

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Shareholder N

Kirk Burroughs Common Stock 4,000
Kirk C Boone Common Stock 2,941
Kirk Pinto Common Stock 9,840
Kollin Jost Kawaguchi Common Stock 1,588
Kravitz Pension Trust Kravitz Inc.

16030 Ventura BI #200 Common Stock 5,000
Encino, CA 91436

Kurt W. Barz & Amber D. Barz Common Stock 3,000
Kurt William Kidwell Common Stock 975
Kyle & Jennifer Olinger Common Stock 500
L. Harry Jackson Common Stock 3,000
LaDonna Fry Common Stock 294
Lance R. Mancuso Common Stock 500
Lanier M. Cansler Common Stock 3,500
Larry & Patricia Nelson Common Stock 8,000
Larry D. Rodgers Common Stock 300
Larry Dean Christensen, Jr. Common Stock 2,500
Larry E. Rodgers Common Stock 1,165
Larry Hill & Elizabeth Hill Common Stock 4,071
Laura Champlin Common Stock 4,000
Laurel S. Mitchell Common Stock 1,000
Laurey B. Henry Common Stock 500
Laurie B Werner & Lon T Werner JTTEN Common Stock 3,000
Laurie C. Bell Common Stock 3,088
Laurie M. Rappl Common Stock 4,840
Lawrence E. Horine TTEE U/A DTD 12/20/2005 Common Stock 2,937
Lawton Wofford Common Stock 2,500
Lee & Erin Hanson Common Stock 4,750
Lee C. Bloemendal, MD Common Stock 588
Lee H. Merrill Common Stock 2,944
Leesa Crain Common Stock 25
Les Brill Common Stock 4,000
Leslie Schuh Common Stock 44,067
Lewis R. Styons Jr Common Stock 1,000
Lewis W. Christoffel Jr. Common Stock 5,000
Linda Hazen Common Stock 300
Linda McGoldrick Common Stock 6,250

 

 

 

DOCS_DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 37 of 55

 

  

Linda McGoldrick

   

 

Common Stock |

    

3,125.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Linda McGoldrick Common Stock 3,125.00
Linda Psaras Common Stock 500
Lindsay B Hughes Common Stock 1,500
Lisa and Jim Engelbrecht Common Stock 1,176
Lisa Lombardo Common Stock 3,000
Lloyd Stephen Foster

600 Forrest Lane Common Stock 882
Joshua, TX 76058

Loabra Financial Services Inc.

101 - 1865 Dilworth Dr., Suite 104 Common Stock 125,000
Kelowna, BC V1Y 911 Canada

Logan Shane Allen Common Stock 2,500
Lois J. Stazer

9284 Breno Dr Common Stock 2,941
Fort Myers, FL_ 33913

Lois Mason IRA #4407-5740 Wells Fargo Advisors

2295 Iron Point Rd, Suite 280 Common Stock 294
Folsom, CA 95630

Lon T & Laurie B Werner, TIC Common Stock 3,000
Loretta W. Reynolds Common Stock 300
Lorianne W. Morris Common Stock 1,250
Louis A. Chirico Common Stock 500
Louis Buck Common Stock 140,968
Louis J Bobilya and/or Margaret G Bobilya Common Stock 1,500
Lyle & Karla Jeffries Common Stock 5,000
Lyle Jeffries Common Stock 25,000
Lyle Jeffries FBO Dan Jeffries Common Stock 1,500
Lyle Jeffries FBO Ellen Jeffries Common Stock 1,500
Lyle Jeffries FBO Tanner Jeffries Common Stock 500
Lynda Santiago Common Stock 3,500
Lynne & Charles Freeman Common Stock 1,470
M. Susan Woofter Common Stock 1,750
Maita Family Trust dated December 1, 2012 Common Stock 198,000
Manning Moxley Common Stock 2,500
Manuel Andrade Common Stock 1,250
Maple Cove Inc.

247 Charlotte St. Common Stock 10,000
Asheville, NC 28801

Marc Owen Ryon and Jill Jacqueline Ryon Common Stock 1,000
Marcus Colon Common Stock 588

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 38 of 55

 

 

 

 

 

 

 

 

 

 

Margaret J Baxter, IRA Oppenheimer & Co. Inc.

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CS 0x 236 Common Stock 2,941
Black Mountain NC, 28711

Margaret W Fondren Common Stock 22,617
Margaret W. Fondren Common Stock 235
Marjorie Rudd Common Stock 500
Mark & Edna Tokay Common Stock 8,000
Mark A. Kleive Common Stock 10,507
Mark A. McCurdy MD Common Stock 5,441
Mark A. Newberry Common Stock 2,500
Mark and Marlene Tokay Common Stock 30,000
Mark Austin Common Stock 3,242
Mark B. Gilliss Common Stock 3,000
Mark Graham Common Stock 6,250
Mark R and Megan P Colbert Common Stock 1,000
Mark Rudin Common Stock 4,412
Mark Russell Common Stock 13,000
Mark Schuh Common Stock 1,953
Mark Tokay Common Stock 2,500
Martha Millard and Walter Millard Common Stock 5,357
Martha Moore Common Stock 2,000
Martin Medrano Common Stock 1,000
Martin W. and Teresa S. Trepp JTIWROS Common Stock 500
Mary E. Powell Common Stock 1,250
Mary E. Woody Common Stock 235
Mary E. Woody Common Stock 3,147
Mary Mahoney & John Robinson Common Stock 5,882
Mary T. Calhoun Common Stock 300
Mason Owen Ryon Common Stock 500
Matthew B. Spencer Common Stock 17,857
Matthew Jeremy Wright Common Stock 1,000
Matthew Morici Common Stock 2,941
Matthew Tokay Common Stock 1,000
Maureen Brandner Common Stock 23,253
Mavis Dutson Common Stock 75
Max Fann Commen Stock 4,176
Max Mackenzie Fann Irrevocable Trust Common Stock 37,500

 

 

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 39 of 55

 

 
 

McKenzie G Koon U/A/D 05-30- 2001: Karl |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nicholas Koon TTEE; FBO McKenzie Koon Rev Common Stock 6,000
Trust

Melissa Barry Common Stock 3,750
Melvin J. Mancini Common Stock 3,000
Melvin Leroy Common Stock 8,084
Melvin Rudd and Elizabeth A. Rudd Common Stock 8,000
Meridith Beretta Common Stock 294
Michael & Caroline Parrish Common Stock 2,941
Michael A Rocchio Trust-2000 Common Stock 8,823
Michael A. Crawford Common Stock 2,500
Michael Benjamin Harris Common Stock 5,294
Michael Caldwell Common Stock 588
Michael Dunn Common Stock 441
Michael E. Sichitano Common Stock 294
Michael Forrest Common Stock 13,132
Michael G. Sampson Common Stock 794
Michael Goebel Common Stock 2,941
Michael J Axe, MD Common Stock 40,603
Michael J. Bunch Common Stock 39,411
Michael J. Sheahan Common Stock 2,500
Michael Jason Severn Common Stock 1,000
Michael L and Paula S Robinson Common Stock 6,323
Michael Morici Common Stock 1,470
Michael Mosher & Shelle Mosher Common Stock 500
Michael P Gantt Common Stock 600
Michael Rogers Common Stock 5,571
Michael S. Brewton Common Stock 3,571
Michael Schamp Common Stock 3,000
Michael Scott Bass Common Stock 2,000
Michael Stephen & Debra Pless Harris Common Stock 2,941
Michael Stuart & Kathleen Gibbs Lane JWTROS Common Stock 1,500
Monae! Stuart Lane and Kathleen Gibbs Lane Common Stock 17,857
Michele D. Sprague Common Stock 11,214
Fobrucry ie oo Living Trust dated Common Stock AA14 |
Mike Battles Common Stock 1,000

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 40 of 55

 

‘Shareholder Na

 

| Mildred Gordon Maxwell

Common Stock

    

3,003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ROTH IRA

 

 

Millennium Trust Co. LLC Custodian FBO John
Kline Roth IRA XXXX82968
2001 Spring Road, Suite 700. Common Stock — | 1,250
Oak Brook, IL. 60523
Millennium Trust Co., LLC Custodian FBO Jeffrey R
Kindseth DDS Apc 401k PSP FBO Lisa D Kindseth
Xxxx61837 Common Stock 2,941
8 Tuscan Blue
Newport Coast, CA 92657
Millennium Trust Co., LLC Custodian FBO John
Kline IRA a/c# xxxx62133
2001 Spring Road, Suite 700 Common Stock | 19,750
Oak Brook IL 60523-5122
Millennium Trust Co., LLC Steven Currie IRA
XXXX76780
5910 Lemona Ave Common Stock 3,500
Sherman Oaks, CA 91414
Millennium Trust Co., LLC Steven Currie IRA

.| 5910 Lemona Ave Common Stock 7,250
Sherman Oaks, CA 91411
Mitchell B. Gaulden Common Stock 294
MLCSDI, LLC
501 College Street
PO Box 588 Common Stock 15,000
Clinton, NC 28328
Monty Wenk Common Stock 198,000
Morgan Goldman Common Stock 625
Morgan Teague Common Stock 1,000
Munish Gupta Common Stock 500
N. Leo Daughtry Revocable Trust Common Stock 18,750
Nancy Blough Common Stock 4,706
Nancy Burg Common Stock 1,750
Nancy L. Gibbs Common Stock 500
Nancy Lazkani Revocable Trust Dated 7-14-2008 Common Stock 29,411
Nancy Rogers Common Stock 3,164
Nancy Rose Voyles Common Stock 883
Nanette Eileen Bradish-Willett Common Stock 1,100
Nathaniel E Cannady, iil Common Stock 30,000 -
Nathaniel Keith Wright Common Stock 1,500
Neil T Monteleone Common Stock 3,750
Neva J. Green Common Stock 1,000
New Vision Trust Custodian FBO H. Bryan Smith Common Stock 40,000

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 41 of 55

 

 

 

      

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_| Number of

Nien Trust Custodian FBO H. Bryan Smith Common Stock 2,500
New Vision Trust Custodian IRA FBO Laurie M
505 Stattordshire Way Common Stock 2,942
Simpsonville, SC 29681
Nicholas & Norma Romansky Common Stock 8,823
Nicholas V. Denuzio Common Stock 4,571
Norman P. Allen Common Stock 5,000
Norris Max and Ernestine Austin Clubb Common Stock 3,250
Norris Max Clubb Common Stock 750
Omega Medical Research
400 Bald Hill Rd. Common Stock 3,230.00
Warwick, RI 02886
Oscar Pacheco Common Stock 375
Owen Keith Hendricks Common Stock 4,375
P Daniel & R Dianeice Eldridge Common Stock 6,250
P. Andrew Walker Common Stock 4,029
P2 Enterprises LLC
PO Box 471113 Common Stock 5,000
Charlotte, NC 28247
Pam W. Goldman Roth IRA Common Stock 5,000
Pascal Fund
M7 Elgin Ave. K Common Stock 50,000
Grand Cayman, Cayman Islands
Pasquale DiGregorio Common Stock 1,470
Patricia A. O'Brien Common Stock 500
Patricia Dowling Davis Common Stock 500
Patricia Rowe Common Stock 4,251
Patrick Carlton Common Stock 500
Patrick James Devaney, Successor Trustee Common Stock 600
Patrick M. Dudley Common Stock 562
Patrick Ryon Common Stock 500
Paul Balsamo Common Stock 5,441
Paul Chan Common Stock 13,765
Paul Cox Common Stock 395,412
Paul F. Bellows Common Stock 61,743
Paul G. Grimm Jr. Common Stock 2,941

| Paul G. Nojaim Common Stock 3,125

 

 

 

DOCS_DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 42 of 55

 

     

Paul J and Christopher P.B. Campbell

Common Stock

294

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paul J Campbell Common Stock 1,000
Paul J Maurer Common Stock 4,375
Paul J. and Kacie A Campbell Common Stock 294
Paul J. and Patricia S. Campbell Common Stock 2,580
Paul J. Campbell and Paul J Campbell II Common Stock 294
Paul K. Inman Common Stock 735
Paul McKinney Common Stock 15,371
Paul Saenger Common Stock 8,000
Paula D Clark Common Stock 1,500
Peak 4, LLC

22 Wood Lake Dr Common Stock 1,875
Fairview, NC 28730

Pennie S Laclie Revocable Trust Common Stock 8,000
Pensco Trust Co. FBO William Knauf JRA Pensco

aos, 173869 Common Stock 3,000
Denver, CO. 80217-3859

PENSCO Trust Company LLC Custodian FBO

ae vane" IRA Common Stock 1,000
Denver, CO 80217-3859

PENSCO Trust Company LLC Custodian FBO

ae sane IRA Common Stock 500
Denver, CO 80217-3859

Pete Robert DeLaVega Jr. Common Stock 2,941
Peter G. & Ann M. O'Leary Common Stock 300
Peter LaNasa MD Common Stock 75,000
Peter M Elias & Mary L Williams Common Stock 1,470
Peter Wayne Baublet Common Stock 3,571
Peyton E. Osborne Common Stock 10,500
Philip C. Cocke Ill Common Stock 2,500
Philip E. Meirick Common Stock 1,000
Philip Gorman Common Stock 2,941
Philip Shaun & Lori Ann Woods Common Stock 11,764
Phillip Alan Trantham Common Stock 1,250
Phillip F Groves Common Stock 1,500
Phillip Gregory Kelley Common Stock 2,941
Phillip L Skidmore Common Stock 850
Phyllis L. Frisbey Common Stock 4,412

 

 

 

 

DOCS _DE:234243.4
Case 21-10883-CTG Doc1

Filed 05/31/21 Page 43 of 55

 

     

Common Stock

| Number of

499

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phyllis Shelton

Pilotage Capital Corp.

West Voncouver Marine Drive Common Stock | 496,000
Canada, V7T 1B9

R.F. Saltz & Sharon E. Saltz JTROS Common Stock 15,554
R.L. Bailey Common Stock 11,750
Ralph H. Sexton, Jr. Common Stock 750
Randall E. Durham Common Stock 1,059
Randy and Beth Dillon Common Stock 1,176
Randy L. Shepherd Common Stock 4,441
Ray J. McMinn & Mary Ann McMinn Common Stock 3,571
Raymond D. Green Revocable Trust Common Stock . 17,857
Raymond M. & Cynthia JD Shea Common Stock 2,941
Raymond P Brown Common Stock 2,750
Rebecca Rankin Common Stock 1,361
Rees Beckman Common Stock 250
Regina D. Frisbey Common Stock 10,000
Regina Smith Common Stock 294
Richard A Guthy and Denise A. Guthy Common Stock 5,900
Richard A. Greene Common Stock 1,000
Richard A. Yager Common Stock 300
Richard Bevan-Thomas Common Stock 588
Richard D & Carol G Minker Common Stock 8,603
Richard E. Bostrom Common Stock 588
Richard G. Kibbey II] MD 6 Common Stock 13,529
Richard Gutzky Common. Stock 5,000
Richard J & Janna D Lutovsky Common Stock 2,941
Richard J. Swanson Revocable Trust Common Stock 19,964
Richard J. Swanson Revocable Trust Common Stock 15,000
Richard M. Scibelli Common Stock 25,089
Richard R. Scriven Common Stock 2,500
Richard Reynolds Common Stock 294
Richard Stone Common Stock 4,441
Rita Ann Meeks MD Common Stock 87,311
RLR Investment Partners LLC

621 Lynnhaven Parkway, Suite 400 Common Stock 178,571

Virgina Beach, VA 23452

 

 

 

 

DOCS _DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 44 of 55

 

 

Common Stock

625

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robby L. Russell

Robert & Gail Burch Common Stock 1,000
Robert A. Barker Common Stock 1,175
Robert A. Cioe Common Stock — | 2,500
Robert and Jamie Topp Common Stock 250
Robert Bower Peterson, Jr. Common Stock 10,862
Robert C. Mosher Common Stock 500
oe D Chapin Trustee of Trust Agreement dated Common Stock 2,944
Robert E. and Aida Dungan Common Stock 5,220
Robert Ernest Boykin Common Stock 2,941
Robert Harrington Common Stock 750
ae eee ener eC [Common stock | 25000
Robert J. Ableidinger Living Trust dated 2/28/1991 Common Stock 12,256
Robert Kent Smitherman Common Stock 25,000
Robert L. Merrill, Jr. Common Stock 39,854
Robert L Merrill, Jr. DDS PA Profit Sharing Plan Common Stock 7,941
Robert L. Gentry Common Stock 6,250
Robert M. Sherrill / Della M. Sherrill JTWROS Common Stock 43,655
Robert P. Ingle Common Stock 1,250
Robert R. Cioe Common Stock 3,000
Robert Spear Common Stock 600
Robert Stephens Common Stock 5,000
Robert W. Williams Common Stock 12,500
Robin S. Baum Common Stock 285
Rod Investments ATI, LLC Common Stock 3,088
Roderick Hudgins Common Stock 55,590
Rodney D. Price Common Stock 625
Roger Alan Starling Jr. Common Stock 5,357
Ron Buker Common Stock 3,529
Ronald A. Weidenheft Common Stock 5,000
Ronald Butler Common Stock 750
Ronald G. Trammel Common Stock 2,500
Ronald J. Lombardo Common Stock 1,500
Ronald L. Malvar Common Stock 625
Ronda G Clark TTEE Common Stock 3,000
Ronnie and Brenda Smith Common Stock 294

 

 

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 45 of 55

 

 

Rosenstein investment Company LP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2103 Cross Creek Court Common Stock 60,000
Arlington, TX 76107

Ross Enterprise and Investment Inc

1623 Hidden Springs Path Commen Stock 4,000
Round Rock, TX 78665

Ryan J. Lombardo Common Stock 1,000
Sabrina Gilkey Common Stock 588
Sam Finklea Common Stock 294
Sam T. Taylor Common Stock 2,065
Samuel Joseph Austin Common Stock 500
Samuel R Freeborn Ill Common Stock 1,500
Samuel R Freeborn Ill / Joan G Freeborn Common Stock 4,000
Sandra Lastein Common Stock 1,176
Sandra Lee Common Stock 2,075
Sandra Woods Common Stock 3,500
Sanford J. Lewis & Alice E. Lewis Common Stock 5,941
Sara H. Lavelle Common Stock 950
Sara Lavelle & Francis Lavelle Common Stock 2,941
Scarlett Sloane Common Stock 5,071
Scott A. Thurman Common Stock 4,941
Scott Andrew Common Stock 2,000
Scoit Bass Common Stock 2,500
Scott Kilgore Common Stock 6,250
Scott M. Strayer Common Stock 2,941
Scott Sirkin Common Stock 2,941
Scoville Roberts Common Stock 3,316
3201 SE Both Ave, Suite 202, Ocala FL 34471 Common Stock | 1,618
3001 SE Bath Ave, Suite 202, Ocala FL 34471 Common Stock | 1,470
Sean Livingston Cammon Stock 400
Sean R. Detty Common Stock 500
Sergio G. Moreira, Jr. Common Stock 16,704
Seth A Harrison Common Stock 1,500
Shanna & Brandon S. Carter Common Stock 300
Sharon Elaine Winter Common Stock 250
Sharon L. Kellough Common Stock 294
Sharon Ritchey Common Stock 7,142

 

 

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 46 of 55

 

   

Common Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sharon Ruth Fox

Sheila B Ahler IRA Common Stock 2,941
Sheila M. Pelle Common Stock 600
Sherry Sorge Common Stock 1,000
SMBA Investments, LTD.

3556 NE Stallings Drive, #101, Common Stock 14,285
Nacogdoches, TX 75965

Smith 401K Plan Trust

1639 CR 217 Common Stock 7,500
Nacogdoches TX 75965

Spear & Wills Builders Inc.

30 Carver Drive Common Stock 1,500
Fletcher NC 28732

Stace & Sheila Horine Common Stock 5,000
Stace Horine Common Stock 27,961
Stacey Woody & Kyle Keith Common Stock 500
Stadelli Family Trust Common Stock 2,941
Stanley and Bonnie Riordan Living Trust Common Stock 2,941
Stanley Binder Common Stock 1,250
Stelios and Stavroula Boussins Common Stock 500
Stelios Boussios Common Stock 300
Stephanie and Richard Allinson Common Stock 15
Stephen C. Sloan Common Stock 3,750
Stephen Cucchi / Hope Cucchi Common Stock 500
Stephen D. Hill Common Stock 600
Stephen Eargle Common Stock 5,900
Stephen J McNamara Common Stock 500
Stephen J. and Michelle R. Arnold Common Stock 3,500
Stephen J. Arnold Common Stock 441
Stephen Jacob Woody Common Stock 7,955
Stephen Preis Common Stock 500
Stephen Slater Common Stock 294
Stephens L Baldwin Jr Common Stock 300
Steve & Debra Kawaguchi Common Stock 5,750
Steve & Rebecca McDowell Common Stock 500
Steve Gaie & Mary Jaeger-Gale Common Stock 300
Steve Holt Common Stock 28,000
Steve J Stroud & Cathy Kyd Common Stock 1,200
Steve L. Woolard Common Stock 1,000

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 47 of 55

 

 

Common Stock

    

5,882

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Steve W. Nesbitt

Steve Woody Common Stock 1,980,975
Steve Woody Common Stock 3,125.00
Steve Woody Common Stock 3,125.00
Steven. Currie Common Stock 6,875
Steven E. Johnson Common Stock 3,235
Steven Henrikson Common Stock 46,986
Steven R. Ferguson Common Stock 1,176
Steven R. Neuliep Common Stock 2,750
Steven S. Seneker & Roslyn R. Seneker6 Common Stock 3,000
Steven T. and Frances C. Aceto, JTIWRS

aoa nee Common Stock 293
Asheville NC 28801

Stirling Medical Solutions Ltd.

186 Indian Road Common Stock 6,250
Toronto, ON M6R2W3

Stroup Family Limited Partnership

103 Marsh Spring Ct Common Stock 470
Greer, SC_ 29650

Susan C. Duckett Common Stock 294
Susan L Ableidinger7 Common Stock 3,125
at Ableidinger Revocable Trust Dated Common Stock 6,250
Susan L. Campana Common Stock 11,765
Susan M. Andrew Common Stock 36,828
Susan M. Shanor Common Stock 6,250
Susan Raines Robert E Raines Common Stock 500
yreenne L. Kuhns (Subscriber) / Richard M. Kuhns, Common Stock 3,250
Suzanne Medd Common Stock 235
Suzanne Woody Medd Common Stock 8,790
Sydney Beckman Common Stock 250

T Michael Johnson Living Trust DTD 12-19-2008 Common Stock 1,000
T. Michael Johnson | Common Stock 2,941
Takia D. Smith Common Stock 1,286
Tamara N. Mcintosh Common Stock 3,677
Tambria M Turco Common Stock 2,941
Tammy Ferguson Common Stock 2,393
Tammy S. Rice Common Stock 294

 

DOCS _DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 48 of 55

 

   

Taylor and Christopher Ramos

 

Common Stock

 

 

Terence S. & Cathy S. Roche

Common Stock

 

Teresa Cantrell

Common Stock

 

Terri A. King

Common Stock

 

Terri Gold

Common Stock

 

Terri Goodman

Common Stock

 

Terri Goodman & Associates

Common Stock

 

Terry and Robbie Capps

Common Stock

 

 

Terry Neill
c/o Southeast Reaity & Investment Co
Sole Proprietorship

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9300 Emerald Coast Pkwy Common Stock 780
Sandestin — Bayside

Miramar Beach, FL_ 32550

Terry O. Fields Common Stock 2,000
Terry Powell Common Stock 2,000
Terry Ray White Common Stock 2,000
Terry W Hunt Common Stock 7,143
The Benjamin Cone TUW FBO Benjamin Cone III

Soo reat Sree eee Common Slack | 12:24
Atlanta, GA 30308

The Benjamin Keith Black Living Trust Common Stock 2,631
The Camille L. Laughter Living Trust Common Stock 3,125
The Entrust Group, FBO Kathleen Drysdale, IRA

12502 Carriage Hill Dr. Common Stock | 18,333
Houston, TX 77077

The Entrust Group, FBO Kathleen Drysdale, IRA

12502 Gamage Hill Dr. Common Stock —_| 3,750
Houston, TX 77077

The Living Trust of Robert B. Thompson Common Stock 5,000
The Stephen G Petilli Revocable Living Trust Common Stock 5,000
Thomas & Nancy Sheridan Common Stock 7,353
Thomas C Arnold Common Stock 5,882
Thomas E. Cooper Common Stock 6,500
Thomas H Tanner, Jr. Common Stock 2,950
Thomas J. Marth and Alicia R. Marth Common Stock 5,882
Thomas P. Gerber Common Stock 6,250
Thomas Roth Common Stock 3,500
Thomas Ryan Common Stock 15,810

 

 

 

DOCS _DE:234243.4

 
Case 21-10883-CTG Doci1 Filed 05/31/21 Page 49 of 55

 

  

Thomas W Morningstar, Jr

Common Stock

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas Wayne and Carolyn S Hollis Common Stock 3,750
Thompson A. Burriss © Common Stock 2,941
Thorche, LLC

a aoe Street Common Stock 7,500
Clinton, NC 28328

Tim Capps Common Stock 294
Timothy Alderson Common Stock 2,500
Timothy J. Vanderkwaak MD Common Stock 2,941
Timothy Mark Goodson Common Stock 3,750
Timothy Max Clubb 2 Common Stock 500
Timothy S. Rice and Stuart H. Rice Common Stock 18,382
Timothy S. Rice Common Stock 4,000
Timothy W. Rader Common Stock 2,000
Tina Cathey Common Stock 1,700
Tina S. Evans Common Stock 350
Tobias A Weas Common Stock 2,000
Todd Armstrong Common Stock 7,500
Todd Lee Stephens Common Stock 4,250
Todd Morris Common Stock 4,650
Todd N. Pemberton Common Stock 5,882
Todd P. Graham Common Stock 48,250
Tommy Buckner Common Stock 400
Tony Mammen 4 Common Stock 11,323
Torlen L. Wade Common Stock 500
Traci Calabrese-Meyer REV TR David J. Meyer

TTEE Common Stock 18,214
Traci Calabrese Meyer TTEE U/A DTD 08/31/2007

Testamentary Trust FEO Zachary Fliges 3/20/2012 | Common Stock | 7,600
Trena B. White Common Stock 500
Troy D. Gehrke Common Stock 4,300
Twin Hills Investment

7201 Mira Mar Place Common Stock 2,500
Wake Forest, NC 27587

Two Oaks Family Limited Partnership / James M.

Wilson Jr Common Stock 250

15 Nethermead Drive
Asheville, NC 28803

 

 

 

DOCS _DE:234243.4

 
~ Case 21-10883-CTG Doc1 Filed 05/31/21 Page 500f55__

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UCAN Investments 2013, LLC

101 N. Main St. Suite 315, Greenville, SC 29601 | COMMon Stock — | 243,373
V & J Financial Services LLC

3415 N Ocean Dr. #605 Common Stock 4,250
Hoilywood, FL 33019

V.B. Barker Common Stock 5,000
Vernon Brooks Stewart & M. Kristin Chally Common Stock 5,000
Vernon Gary Price Common Stock 37,647
Vicki Hughel Common Stock 1,500
Vickie W. Lovin Common Stock 2,500
Victor L. Smith Common Stock 712
Virgil & Reba Gibson Common Stock 2,000
Virgil A. Pate MD Common Stock 13,529
Virgil Gibson Common Stock 8,750
Virginia S. Nearn Common Stock 2,500
Vivian Price

V. Gary Price POA Common Stock 1,250
W. Edwin Holmes Common Stock 5,882
W. Gordon Smyth, D.V.M. Common Stock 500
Wade L. Lowry Common Stock 24,095
Walter Scott Raxter & Walter R. Raxter, JT1 Common Stock 7,142
Wander Living Trust William & Jennifer Common Stock 2.941
Wander, Trustees

Ward Enterprises

3 Bideford Row Common Stock 2,500
Asheville, NC 28803

Wayne and Patricia Jewsbury, JTIWROS5 Common Stock 294
Weinstein Tony Salomon Common Stock 5,738
Wells Fargo Advisors FBO Cathy Rezak IRA

173 Pinkerton Corner Common Stock 2,941
Fairview, NC 28730

Wells Fargo Advisors FBO Cathy Rezak IRA

173 Pinkerton Corner Common Stock 2,941
Fairview, NC 28730

Wells Fargo Advisors FBO Edward A Ellington

88 Stratford Road Common Stock 11,067
Asheville, NC 28804

Wells Fargo Advisors FBO Edward A Ellington

88 Stratford Road Common Stock 11,765
Asheville, NC 28804

Wells Fargo Advisors FBO Micheal D Farlow

1005 Windsor Drive Common Stock 2,941
Asheville, NC 28803

 

 

 

 

DOCS_DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 51 of 55

 

  

 

Welis Fargo Advisors FBO Micheal D Farlow

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1005 Windsor Drive Common Stock 2,941
Asheville, NC 28803

Wells Fargo Advisors FBO Robert B Stazer

9284 Breno Drive Common Stock 2,942
Ft. Myers, FL 33913

Wells Fargo Advisors FBO Robert B Stazer

9284 Breno Drive Common Stock 2,942
Ft. Myers, FL 33913

Wells Fargo Advisors FBO Robert B Stazer

9284 Breno Drive Common Stock 2,942
Ft. Myers, FL_ 33913

Wells Fargo Advisors FBO Robert B Stazer

9284 Breno Drive Common Stock 2,939
Ft. Myers, FL. 33913

Wells Fargo Advisors FBO Terry White IRA #

14943504

175 Havenwood Trail Common Stock 2,941
Dobson, NC 27017

Wells Fargo Advisors FBO Terry White IRA

1 N Jefferson Ave Common Stock 2,000
Saint Louis, MO 63103

Wells Fargo Rollover IRA FBO of Stace Horine

53 Cedar Hill Drive, Asheville, NC 28803 Common Stock | 21,766
Wells Fargo Rollover IRA FBO Phyllis Shelton

6 Crowningway Drive, Asheville, NC 28804 Common Stock 9,883
Wells Fargo Rollover IRA FBO Robert Stephens

34 Village East Court, Asheville, NC 28805 Common Stock —_| 5,000
Wells Fargo Rollover IRA FBO Zak Foy

186 Tacoma Circle, Asheville, NC 28801 Common Stock | 2,000
Wendy W. Leng Common Stock 7,500
WFCS as Custodian FBO Daniel

K. Collins IRA Common Stock 5,000
WEFCS as Custodian FBO David T Crouch IRA Common Stock 7,500
WEFCS as Custodian FBO Lance Larkin IRA Common Stock 2,000
WFCS as Custodian FBO Luann

M. Labedz IRA Common Stock 5,000
WECS as Custodian FBO Robert Stephens IRA Common Stock 1,600
WFCS as Custodian FBO Roger

H. Aiken IRA Common Stock 12,500
WECS as Custodian FBO Zackary Foy IRA Common Stock 650
WECS as Custodian for Eleanor M. Cippel IRA Common Stock 680
William A. Sampson Common Stock 500
William B McCaulley Common Stock 1,500
William Beliveau Common Stock 14,706
William Crampton Common Stock 2,125
William D. Gray Common Stock 3,750

 

DOCS_DE:234243.4

 
‘Case 21-10883-CTG Doc1 Filed 05/31/21 Page 52 of 55

 

 
 

William G. and Patricia C. Grogan

 

Common Stock

 
  

 

588

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

William J Trull Jr. & Elizabeth A Graham, JTIWROS_ | Common Stock 2,941
William J. Steed, Jr Common Stock 600
William K. Knauf Common Stock 56,818
William L & Cathy Bowman Chambers Common Stock 8,823
Chee chambers Trustee and Cathy Bowman Common Stock 5,882
William L. Hickerson Common Stock 7,857
William Logan Woody Common Stock 26,705
William M Newman Common Stock 750
William M. and Cynthia M. Newman Common Stock 1,000
William Marbet Common Stock 750
vue Matthews Tisdale and Elizabeth Hart Common Stock 7,142
William Murdock & Robin Murdock Common Stock 14,285
William N & Nicole M McLean Common Stock 2,941
William N Dorfman Common Stock 2,720
William N. Waddell & Mary P. Waddell Common Stock 35,729
William Pomeroy IRA, Oppenheimer & Co Cust.

9 Stuyvesant Crescent Common Stock 2,941
Asheville, NC 28803

William S. Kinard, Jr. Common Stock 1,333
William Saylor Common Stock 1,000
William T Houston Common Stock 3,500
William W. Osborne Common Stock 10,500
William W. Owens Common Stock 2,000
William W. White, Jr. Common Stock 5,500
William Waelke Common Stock 5,683
Wiilie Harper Common Stock 257
Wilma M Sherrill Revocable Trust Common Stock 295
Wilson Properties, Inc. 401K Plan James M. Wilson

15 Nothermead Drive Common Stock 1,750
Asheville, NC 28803

WJ Management, LLC

12392 N, Fallen Shadows Drive Common Stock 5,000
Marana, AZ 85658

Wowam LLC Soio 401k Plan and Trust; John A.

Vann, TTEE Common Stock 1,250

3207 Skylane Dr Suite 108
Carrollton, TX 75006

 

 

 

DOCS_DE:234243.4

 
Case 21-10883-CTG Doc1 Filed 05/31/21 — Page 53 of 55

 

Zack Kemp

meand Address

Common Stock

 

500

 

Zhi Zhang

 

 

Common Stock

 

3,000

 

DOCS_DE:234243.4

 
~ Case 21-10883-CTG Doc1 Filed 05/31/21 Page 54 of 55

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter 11
)
AVADIM HEALTH, INC., ) Case No. 21- (__)
)
Debtor. )
)

 

CERTIFICATION OF CREDITOR MATRIX

 

Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the
United States Bankruptcy Court for the District of Delaware, the above captioned debtor and its
affiliated debtors in possession (collectively, the “Debtors”)! hereby certify that the Creditor
Matrix submitted herewith contains the names and addresses of the Debtors’ creditors. To the best
of the Debtors’ knowledge, the Creditor Matrix is complete, correct, and consistent with the
Debtors’ books and records.

The information contained herein is based upon a review of the Debtors’ books and records
as of the petition date. However, no comprehensive legal and/or factual investigations with regard
to possible defenses to any claims set forth in the Creditor Matrix have been completed. Therefore,
the listing does not, and should not, be deemed to constitute: (1) a waiver of any defense to any
listed claims; (2) an acknowledgement of the allowability of any listed claims; and/or (3) a waiver
of any other right or legal position of the Debtors.

 

The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Avadim
Health, Inc. (8411); Avadim Health IP, Inc. (7594); Bionome Properties Corp. (6483); Quality Assurance
Associates, Inc. (5613); and Relion Manufacturing, Inc. (0430). The Debtors’ business address is 81 Thompson
Street, Asheville, NC 28803..

DOCS_DE:234243.4
Case 21-10883-CTG Doc1 Filed 05/31/21 Page 55 of 55

Fill in this information to identify the case:

Debtorname Avadim Health, Inc.

United States Bankruptcy Court for the: DISTRICT OF DELAWARE

 

Case number (if known)

 

1 Check if this is an
_ amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors i215

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

a Declaration and signature :

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuais (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Form 204)

 

Bmeoooodooo

Other document that requires a declaration Corporate Ownership Statement, List of Equity Holders, Creditor Matrix
Verification

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon May 31,2021

 

Signature of individual signing on behalf of debtor

_Keith Daniels
Printed name

 

Chief Restructuring Officer

Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
